Citation Nr: 0526782	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for flat fleet.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for left knee disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1987 to May 1994.  
The veteran also had active service duty for training 
(ACDUTRA) and/or inactive duty training (INACDUTRA) with the 
Army National Guard, the exact dates of which have not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's flat feet are not shown by competent 
medical evidence to be related to service or any incident 
thereof.

2.  The veteran's headaches are not shown by competent 
medical evidence to be related to service or any incident 
thereof.

3.  The veteran's right knee disorder is not shown by 
competent medical evidence to be related to service or any 
incident thereof.

4.  The veteran's left knee disorder is not shown by 
competent medical evidence to be related to service or any 
incident thereof.


5.  The veteran's low back disorder is not shown by competent 
medical evidence to be related to service or any incident 
thereof.

6.  The medical evidence of record does not show a current 
respiratory disorder. 
  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
flat feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  The criteria for entitlement to service connection for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  The criteria for entitlement to service connection for a 
respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the appellant by a 
letter in August 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the appellant 
notified them.  The appellant was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and the 
veteran's private medical records have been associated with 
the claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of headaches, a back 
disorder, a respiratory disorder, or a disorder of the knees.  
The service medical records are also negative for any 
diagnosis of flat feet.  The veteran was seen in service in 
December 1989 with complaints of discomfort on the dorsal 
surface of the left foot.  The diagnosis was muscle spasm of 
the dorsal area of the foot.  It was noted on service 
separation examination in February 1993 that the veteran had 
Osgood Schlatter's disease of the knees at the ages of 13 and 
14, but that currently the disease was inactive.  The 
veteran's service separation examination reported no 
diagnoses of a headache disorder, a foot disorder, a back 
disorder, a respiratory disorder, or a disorder of the knees.    

Subsequent to service, in a July 2002 letter, a private 
physician reported that a magnetic resonance imaging of the 
lumbar spine showed slippage from the fifth lumbar vertebra 
to the first sacral vertebra.  There were also changes on the 
fourth and fifth lumbar vertebrae.  

Private treatment records dated in July 2002 show treatment 
and diagnoses of a low back disorder and of chondromalacia of 
the patella of the bilateral knees.  

An August 2002 private treatment report notes that the 
veteran was evaluated for complaints of bilateral knee pain.  
The veteran indicated that he had a four-year history of pain 
which he described as very sharp around the kneecaps.  X-rays 
of the knees showed no abnormalities.  Examination of the 
veteran's overall stance showed that he had hyperpronation 
and loss of longitudinal arch, which was more exaggerated in 
the left foot than in the right foot.  The impression was 
bilateral patellofemoral pain and bilateral hyperpronation of 
the feet.

Private treatment records dated in October 2002 show that the 
veteran was diagnosed with disc degeneration of the 
lumbosacral area.  

An April 2003 letter from a private physician stated that he 
had reviewed some information involving the veteran's medical 
problems and had examined the veteran for headaches, Osgood-
Schlatter's disease, respiratory condition, condition of the 
feet, lumbosacral strain, and intervertebral disc syndrome.  
The examiner noted that the veteran has intermittent 
headaches with a history of possible exposure to elements in 
Kuwait during service.  The medical evaluation was 
unremarkable.  The diagnosis was intermittent headaches that 
were probably tension-oriented.  The examiner opined that 
there did not seem to be any connection between the veteran's 
headaches and his military service.  

The examination of the knees revealed no evidence of 
Osgood's-Schlatter's disease.  The knee joints revealed 
crepitation of the patellofemoral joint and positive pain, 
with resisted quadriceps extension of the patellofemoral 
joint.  The diagnosis was probable chondromalacia patellar 
syndrome.  The examiner commented that the veteran's knee 
problems associated with the chondromalacia patella were "at 
least as likely as not" caused by or exacerbated by his 
military service.

Examination of the lungs was found to be within normal 
limits.  The physician noted that any lung symptomatology 
that may have occurred in the service were not currently 
found and would not be service related.

Examination of the feet showed pronation of the feet with 
tenderness of the plantar surfaces of the feet.  The 
diagnosis was flat feet.  The examiner stated that it was 
"at least as likely as not that his service requirements 
caused, aggravated or exacerbated symptoms related to the 
pedes planus, which more than likely occurred in the 
service."

Examination of the lumbosacral spine revealed chronic 
recurring low back pain.  It was indicated that the veteran 
began to experience some back discomfort during and after his 
military service related to marches, packs, and activity 
which was required in military service.  The examiner 
concluded that it was "at least as likely as not that the 
current lumbosacral symptomatology may be a result of injury 
suffered while in the service."

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).



Flat feet

In this case, there is current medical evidence of flat feet.  
However, apart from a single entry in service pertaining to 
discomfort in the dorsal surface of the left foot, there is 
no evidence of a foot disorder or of a diagnosis or treatment 
of flat feet during the veteran's military service or for 
over seven years after service discharge.  Although the 
private physician concluded that the veteran's flat feet 
"more than likely occurred in the service, the examiner did 
not give a rationale upon which he based this opinion.  
Although the examiner stated he had reviewed information 
regarding the veteran's disorders, there was no medical 
evidence of flat feet of record prior to 2002, and the 
examiner fails to provide basis for his opinion.  As noted 
above, in order to warrant entitlement to service connection 
for a specific disability, there must be medical evidence of 
a disability in service, evidence of a current disability, 
and a medical opinion linking the disability in service to 
the current disability.  The opinion provided by the private 
examiner in 2003 is shown to be inconsistent with the 
evidence of record as there is no evidence of flat feet in 
service or for many years after service discharge.  Thus, the 
Board must conclude that service connection for flat feet is 
not warranted.

Headaches

The evidence shows a current diagnosis of intermittent 
headaches that are probably tension-oriented.  However, there 
is no evidence that the veteran had headaches during service 
and there is no medical evidence of record that relates the 
currently diagnosed headaches to the veteran's military 
service.  Thus, service connection for headaches is not 
warranted.

Right knee and left knee disorder

Current medical evidence shows of a disorder of the right and 
left knee, diagnosed as chondromalacia patella.  In this 
case, the service medical records are negative for any 
complaints or findings of a right or left knee disorder.  
Although Osgood Schlatter's disease of the knees was reported 
to have existed prior to military service, it was not shown 
by the medical evidence to be active during the veteran's 
military service.  Additionally, there is no current evidence 
of Osgood Schlatter's disease.  Although the private 
physician concluded that the veteran's right and left knee 
disorders were "at least as likely as not" linked to 
service, the examiner did not give a rationale upon which he 
based this opinion.  Although the examiner stated he had 
reviewed information regarding the veteran's disorders, there 
was no medical evidence of a knee disorder of record prior to 
2002, and the examiner fails to provide basis for his 
opinion.  As noted above, in order to warrant entitlement to 
service connection for a specific disability, there must be 
medical evidence of a disability in service, evidence of a 
current disability, and a medical opinion linking the 
disability in service to the current disability.  The opinion 
provided by the private examiner in 2003 is shown to be 
inconsistent with the evidence of record as there is no 
evidence of a knee disorder in service or for many years 
after service discharge.  Thus, the Board must conclude that 
service connection for a right knee disorder and a left knee 
disorder is not warranted. 

Low back disorder

The medical evidence shows a current diagnosis a low back 
strain.  However, there is no evidence of a low back disorder 
or injury to the low back in service or for over seven years 
after service discharge.  Although the private physician 
concluded that the veteran's back disorder was "at least as 
likely as not" "may" be related to an injury in service, 
there is no evidence of such an inservice injury shown by the 
medical evidence of record.  As noted above, in order to 
warrant entitlement to service connection for a specific 
disability, there must be medical evidence of a disability in 
service, evidence of a current disability, and a medical 
opinion linking the disability in service to the current 
disability.  The opinion provided by the private examiner in 
2003 is shown to be inconsistent with the evidence of record 
as there is no evidence of a low back disorder in service or 
for many years after service discharge, nor is there any 
evidence of a low back injury of record.  Additionally, the 
Board finds the opinion of the examiner with regard to this 
claim disorder 


speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, service connection for a low back strain is 
not warranted.    

Respiratory disorder

While the veteran asserts that he has a respiratory disorder, 
claimed as shortness of breath, there is no medical evidence 
of a current respiratory disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.).  Consequently, absent medical evidence of 
current disability, service connection cannot be granted.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (A 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for flat feet, headaches, a 
right and left knee disorder, a low back disorder, and a 
respiratory disorder.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for flat feet is denied.

Service connection for headaches is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


Service connection for a low back disorder is denied.

Service connection for a respiratory disorder is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


